Citation Nr: 1200907	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-11-779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, for purposes of accrued benefits. 

2.  Entitlement to service connection for diabetes mellitus type II, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1961 to September 1984; he died in October 2008. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2005 and March 2006 by the Department of Veterans Affairs (VA), Regional Office (RO), in Anchorage, Alaska. 

When this case was before the Board in November 2008, it was dismissed because, as due to the death of the Veteran, the Board had no jurisdiction to adjudicate the merits of the claims.  The case since has been returned to the Board for further appellate action.

In August 2011 the appellant submitted additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  However, on remand, this evidence may be considered by the AOJ. 


REMAND

The Board is of the opinion that additional development is required before the appeal is decided. 

In December 2008, subsequent to the Board's dismissal of the appeal, the RO received a statement from the appellant indicating her request to substitute as a claimant in place of the Veteran pursuant to a newly enacted law.  

Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), creating a new 38 U.S.C. § 5121(a) allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, the Veteran died after October 10, 2008, and therefore the appellant is entitled to a determination on whether she is eligible for this substitution, and if so, to have the claims adjudicated accordingly. 

According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary (or an appeal of a decision with respect to such a claim) is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may (not later than one year after the date of the death of such claimant) file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

The Veteran had the two issues on appeal pending at the time of his death, and although the appellant specifically requested to be substituted for her deceased husband, the RO did not address her request and instead adjudicated the claims pursuant to 38 U.S.C.A. § 5121. 

Under 38 U.S.C.A. § 5121, accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet App. 353, 360-361   (1993).  These benefits are payable to a Veteran's surviving spouse, or other qualified claimant, if no surviving spouse exists. 

At first blush, it would appear that as long as the claims are now before the Board, it does not make a difference as to how they are to be adjudicated.  However, there is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary and the new statute regarding substitutions of claimants in the case of death of a claimant.  When adjudicating the former, only the evidence record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran", additional development of the record may be undertaken if deemed appropriate or necessary in order to adequately adjudicate the merits of the claim.  In other words, unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence.  

In light of the foregoing, the appellant may be prejudiced if the Board decides the accrued benefits claims prior to the RO determining whether the appellant should be substituted for the Veteran.  As the claims on appeal for accrued benefits are inextricably intertwined with the substitution claim, no further action is warranted by the Board at this time. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should determine whether the appellant's request for substitution should be granted.  If granted, the RO or the AMC should adjudicate the claims pursuant to 38 U.S.C. § 5121(a).

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

